Citation Nr: 1105915	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-29 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a left wrist disorder.

3.  Entitlement to service connection for major 
depression/dysthymic disorder.

4.  Entitlement to service connection for a bilateral ankle 
disorder.

5.  Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux.

6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an irregular 
heart beat (claimed as a pulmonary heart disorder).




REPRESENTATION

Veteran represented by:	Military Order of the Purple 
heart


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from August 1979 to April 1992.          

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. 

The Board addresses the claims of entitlement to service 
connection for hearing loss, a bilateral ankle disorder and 
hiatal hernia with gastroesophageal reflux and whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for an irregular heart beat 
(claimed as a pulmonary heart disorder) in the REMAND portion of 
this decision, below, and REMANDS those claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not currently have a left wrist disorder.  

2.  Major depression/dysthymic disorder is not related to the 
Veteran's active service.


CONCLUSIONS OF LAW

1.  A left wrist disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).

2.  Major depression/dysthymic disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
disability; (3) a connection between service and disability; (4) 
degree of disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO provided the Veteran with VCAA notice on her claims by 
letters dated in May 2007 and May 2008.  The content of these 
letters reflect compliance with pertinent regulatory provisions 
and case law, noted above.  In the letters, the RO notified the 
Veteran of the evidence needed to substantiate her claims, 
identified the type of evidence that she was responsible for 
submitting and the evidence it would obtain.  The RO noted that 
it would make reasonable efforts to assist the Veteran in 
obtaining all other outstanding evidence provided she identified 
the source(s) thereof.  The RO also noted that, ultimately, it 
was the Veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  

Notice under the VCAA must be provided to a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  The VCAA notice letters, only one 
having been sent before the RO initially adjudicated the 
Veteran's claims, do not satisfy the timing requirements of the 
VCAA.  However, the RO cured this timing defect in August 2008 
when it readjudicated the Veteran's claims in a statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007). 

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary 
to substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b), (c) (2010).

VA made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO endeavored, 
albeit unsuccessfully in one case (Montcrief Army Community 
Hospital), to secure and associate with the claims file all 
evidence the Veteran identified as being pertinent to her claims, 
including service and post-service treatment records.    

The RO did not afford the Veteran VA examinations in support of 
these claims; however, pertinent statutory provisions do not 
mandate that such action be taken.  VA is obliged to provide a 
claimant an examination when the record contains competent 
evidence that the claimant has a current disability or signs and 
symptoms of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be associated 
with active service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The types of evidence that indicate that a current disability may 
be associated with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  Id. at 83. 

Evidence of a link between a current disability and service must 
be sufficient and, depending on the nature thereof, may include 
an assertion by the Veteran linking the two.  Waters v. Shinseki, 
601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a 
conclusory, generalized statement relating an in-service illness 
to present medical problems is not sufficient to necessitate 
obtaining a VA examination and that medical examinations are not 
to be routinely and automatically provided to all veterans in 
disability cases involving nexus issues).  The threshold for 
finding a link between a current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, 20 Vet. App. at 83.  

As explained in greater detail below, in this case, there is 
insufficient evidence of record of a left wrist disorder.  
Moreover, the Veteran has not reported continuity of psychiatric 
symptomatology and there is no evidence of record suggesting a 
relationship between her major depression and service.  

II.  Analysis

The Veteran contends that she is entitled to service connection 
for a left wrist disorder and major depression/dysthymic 
disorder.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2010).  

Service connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

To establish continuity after discharge, the evidence must 
demonstrate the following: (1) condition "noted" during 
service; (2) post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997).  Symptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology.  Id. at 498 (holding that, on 
the question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent).  Once evidence is determined to be competent, its 
credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency, a legal concept 
focusing on whether testimony may be heard and considered, and 
credibility, a factual determination focusing on the probative 
value of the evidence).   

Service connection may be presumed for certain chronic 
conditions, including arthritis, if the veteran served 
continuously for 90 days or more during a period of war or during 
peacetime after December 31, 1946, and the condition manifested 
to a degree of 10 percent within one year of the date of 
discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2010).

To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, (2) 
in-service occurrence or aggravation of a disease or injury; and 
(3) a nexus between the in-service injury or disease and the 
current disability.  See generally Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

A.  Left Wrist Disorder 

The Veteran contends that she injured her left wrist during 
service working as a laboratory technician and, as a result of 
that injury, developed osteoarthritis and carpal tunnel syndrome 
in her left wrist.  Allegedly these disorders manifest as pain, 
swelling, stiffness and limited motion.  She acknowledges that 
there is no diagnosis of carpal tunnel syndrome in her service 
records due to the fact that, during the 1980s, there was no such 
clinical diagnosis.    

Indeed there is no diagnosis of carpal tunnel syndrome in the 
Veteran's service treatment records.  There is also no diagnosis 
of any other left wrist disorder, including arthritis.  It 
appears that, during service, the Veteran did not express any 
left wrist complaints, or seek treatment for left wrist 
abnormalities.  According to the Veteran's DD Form 214, however, 
she had a military occupational specialty of medical laboratory 
specialist and, as alleged, her duties as such might have 
involved repetitive motion of the wrist.  During a separation 
examination conducted in February 1992, the examiner noted a 
normal clinical evaluation of the Veteran's upper extremities.

Following discharge, in April 1992, the Veteran filed her initial 
claim for compensation for service-connected disabilities.  She 
did not mention her left wrist.  Thereafter, she underwent 
multiple VA examinations and sought treatment for multiple 
medical conditions.  During examinations and treatment visits, 
however, she did not report left wrist complaints and no medical 
professional diagnosed the Veteran with a left wrist disability.  

During the course of this appeal, the Veteran did not report in-
service left wrist symptomatology or continuity of left wrist 
symptomatology thereafter.  She merely related her current left 
wrist symptoms to her active service.  

The Veteran is competent to state that she repetitively used her 
left wrist during service while working as a laboratory 
technician and now has left wrist pain, swelling, stiffness and 
limited motion of the left wrist.  She is not, however, competent 
to attribute these symptoms to a particular left wrist 
disability.  Although she has worked and continues to work as a 
medical technician (during service in a laboratory, now in a 
sterilization clinic), she does not possess a recognized degree 
of medical knowledge to diagnose an orthopedic condition.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Inasmuch as there is no competent evidence of record diagnosing a 
left wrist disorder, the Board concludes that this disorder was 
not incurred in or aggravated by active service.  A preponderance 
of the evidence is against this claim.  The benefit-of-the-doubt 
rule is thus not for application.  38 U.S.C.A. § 5107(b) (West 
2002).

B.  Major Depression/Dysthymic Disorder

The Veteran alleges that her health problems, job stress and the 
"cause and effect of [her] work environment" led to dysthymic 
disorder.  She further alleges that service connection may be 
granted for a disability that began in service.  She does not 
specifically assert that her psychiatric disorder, however 
characterized, began in service. 

VA treatment records dated from 2006 confirm that the Veteran 
currently has a psychiatric disorder described as anxiety and 
depression, for which she has refused medication and referral to 
a major depressive disorder clinic.  The question is thus whether 
this disorder is related to the Veteran's active service.  

The Veteran's service treatment records, including a report of 
separation examination conducted in February 1992, include no 
mental health complaints and establish that, upon leaving the 
service, the Veteran had a normal psychiatric evaluation.  It was 
decades later that the Veteran first reported mental health 
complaints, including depression and anxiety, and since then, 
medical professionals have occasionally mentioned these 
complaints.  During treatment visits, however, no medical 
professional has related any psychiatric disorder to the 
Veteran's active service.  In addition, although the Veteran has 
discussed the disorder generally as warranting service 
connection, she has not related it to any in-service incident or 
asserted that it initially manifested during service.  

Inasmuch as there is no competent evidence relating major 
depressive disorder/dysthymic disorder to the Veteran's active 
service, including by establishing continuity of mental health 
symptomatology, the Board concludes that such disorder was not 
incurred in or aggravated by active service.  A preponderance of 
the evidence is against this claim.  The benefit-of-the-doubt 
rule is thus not for application.  


ORDER

Service connection for a left wrist disorder is denied.

Service connection for major depression/dysthymic disorder is 
denied.


REMAND

In a written statement received in April 2007 in support of a 
claim for service connection for a pulmonary disorder, the 
Veteran asserted that she had been diagnosed with, and was taking 
two types of medication for, pulmonary heart disease.  She 
indicated that she had been hospitalized for four days in an 
attempt to correct this problem.  She was not specific regarding 
where and when she was hospitalized or who diagnosed the 
condition, but in a later paragraph mentioned that supporting 
documents could be located at Winn Army Hospital in Fort Stewart, 
Georgia.  Unfortunately records from this facility, which are 
limited with regard to dates of service, do not refer to any 
pulmonary disorder.  Clarification is therefore needed regarding 
when and where she received treatment, including inpatient, for 
pulmonary disease.

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a claimant a medical examination or obtaining 
a medical opinion when an examination or opinion is necessary to 
make a decision on a claim and the claims file contains competent 
evidence that the claimant has a current disability and indicates 
that the disability may be associated with the claimant's 
service.  

The types of evidence that indicate that a current disability may 
be associated with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006). 

Evidence of a link between current disability and service must be 
sufficient and, depending on the nature thereof, may include an 
assertion by the Veteran linking the two.  Waters v. Shinseki, 
601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a 
conclusory, generalized statement relating an in-service illness 
to present medical problems is not sufficient to necessitate 
obtaining a VA examination and that medical examinations are not 
to be routinely and automatically provided to all veterans in 
disability cases involving nexus issues).  The threshold for 
finding a link between a current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, 20 Vet. App. at 83.  

In this case, examinations in support of the claims being 
remanded are necessary.  The Veteran asserts that she developed 
hearing loss as a result of in-service noise exposure at the 
firing range while qualifying for a .45 pistol.  Allegedly, this 
loss caused damage to her hearing.  The Veteran contends that the 
report of her separation physical shows that she had significant 
deterioration in her hearing at the time she left service.  

Indeed the report to which the Veteran refers, dated February 
1992, establishes hearing loss by VA standards at the time the 
Veteran was leaving service.  Prior to this time, during service, 
the Veteran underwent audiological examinations, all of which 
were normal.  In January 1990, however, she requested a hearing 
test as she had been experiencing occasional ringing in her left 
ear.  That test was normal, but the next, final audiological 
evaluation, conducted in February 1992, revealed hearing loss. 

During the course of this appeal, the Veteran occasionally 
reported hearing difficulties, which she is competent to do, and 
related in a general manner the hearing difficulties to service, 
but audiological evaluations conducted for employment purposes 
did not confirm hearing loss.  The Veteran has not yet undergone 
a VA audiological examination of her hearing, which is necessary 
as the Board does not know whether the audiological evaluations 
conducted for employment purposes conform to VA standards for 
testing hearing loss. 

The Veteran also claims that she has bilateral ankle, digestive 
system and pulmonary disorders, which initially manifested during 
service as varicose veins, gastrointestinal symptoms and high 
blood pressure.  She asserts that the bilateral ankle disorder 
might have developed secondary to the strenuous physical activity 
in which she engaged, including jumps, during her 13 years in 
service.  She points out that she now has osteopenia.  

According to service treatment records, as alleged, during 
service, she received treatment for, or was diagnosed with, 
varicose veins, foot problems, frequent gastrointestinal 
complaints, stomach problems, borderline hypertension and chest 
pains.  According to post-service treatment records, after 
discharge, in some instances, within a month thereof, she 
received treatment for, or was diagnosed with, osteopenia, 
varicose veins, multiple gastrointestinal disorders, chest pain 
and shortness of breath.  To date, however, VA has not obtained a 
medical opinion addressing whether any current ankle, digestive 
system or pulmonary disorder is related to the Veteran's active 
service, including the previously noted documented in-service 
conditions.  

Based on the foregoing, this case is REMANDED for the following 
action:

1.  Contact the Veteran and ask her to 
provide in writing more specific 
information, including dates of treatment 
and identity (names and addresses) of 
treatment providers, regarding who 
diagnosed her with, and treated her for, 
pulmonary heart disease and where she was 
hospitalized for four days for the 
condition.  

2.  After securing any necessary 
authorization, obtain and associate with 
the claims file records of the treatment 
and hospitalization.  A request for records 
to the National Personnel Records Center 
should specifically request that a search 
be conducted for separately stored service 
hospitalization records.  

3.  Arrange for the Veteran to undergo a VA 
examination in support of her claim for 
service connection for hearing loss.  
Forward the claims file to the examiner for 
review of all pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Advise the examiner that the 
Veteran is competent to report observable 
symptoms experienced during and after 
service and that any opinion proffered 
should contemplate these symptoms.  Ask the 
examiner to conduct a thorough evaluation, 
including all indicated tests, and then 
follow the instructions below:

a) record in detail the Veteran's 
history of in-service and post-
service noise exposure and 
hearing difficulties; 

b) specifically indicate when the 
Veteran began experiencing 
hearing difficulties;

c) indicate whether the Veteran 
has hearing loss by VA standards;

d) opine whether such loss is at 
least as likely as not 
etiologically related to the 
Veteran's period of active 
service, including documented 
ringing in the ears and hearing 
loss on separation from service; 

e) provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed; and

f) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case and whether there is 
additional evidence that is 
outstanding that would aid in 
providing such an opinion.

4.  Arrange for the Veteran to undergo a VA 
examination in support of her claim for 
service connection for a bilateral ankle 
disorder.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Advise the 
examiner that the Veteran is competent to 
report observable symptoms experienced 
during and after service and that any 
opinion proffered should contemplate these 
symptoms.  Ask the examiner to conduct a 
thorough evaluation, including all 
indicated tests, and then follow the 
instructions below:

a) record in detail the Veteran's 
in-service history of jumps and 
strenuous physical exercise;

b) specifically indicate when the 
Veteran began experiencing ankle 
symptomatology;

c) diagnose any existing disorder 
affecting the ankles, including, 
if appropriate, varicose veins 
and osteopenia; 

d) opine whether such disorder is 
at least as likely as not 
etiologically related to the 
Veteran's period of active 
service, including documented 
varicose veins and foot problems 
and/or alleged physical exertion, 
including jumps; 

e) provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed; and

f) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case and whether there is 
additional evidence that is 
outstanding that would aid in 
providing such an opinion.

5.  Arrange for the Veteran to undergo a VA 
examination in support of her claim for 
service connection for a hiatal hernia and 
gastroesophageal reflux.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  Advise 
the examiner that the Veteran is competent 
to report observable symptoms experienced 
during and after service and that any 
opinion proffered should contemplate these 
symptoms.  Ask the examiner to conduct a 
thorough evaluation, including all 
indicated tests, and then follow the 
instructions below:

a) diagnose any digestive system 
disorder shown to exist, 
including, if appropriate, a 
hernia and gastroesophageal 
reflux; 

b) opine whether such disorder is 
at least as likely as not 
etiologically related to the 
Veteran's period of active 
service, including documented 
gastrointestinal symptoms and 
stomach problems; 

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
expressed; and

d) if the opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case and whether there is 
additional evidence that is 
outstanding that would aid in 
providing such an opinion.

6.  Arrange for the Veteran to undergo a VA 
examination in support of her claim for 
service connection for a pulmonary 
disorder.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Advise the 
examiner that the Veteran is competent to 
report observable symptoms experienced 
during and after service and that any 
opinion proffered should contemplate these 
symptoms.  Ask the examiner to conduct a 
thorough evaluation, including all 
indicated tests, and then follow the 
instructions below:

a) diagnose any existing 
pulmonary disorder; 

b) opine whether such disorder is 
at least as likely as not 
etiologically related to the 
Veteran's period of active 
service, including documented 
chest pains and borderline 
hypertension;

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
expressed; and

d) if the opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case and whether there is 
additional evidence that is 
outstanding that would aid in 
providing such an opinion.

7.  If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
issue a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless he receives further 
notice.  He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

These claims must be afforded expeditious treatment.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


